DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-9.  Claim 1 has been amended. Accordingly, claims 1-9 are pending in the current application.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Ohbitsu’s convex lens array and Tan’s concave lens array with changing focal lengths cannot be combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that the combination of Kang, Ohbitsu, and Tan et al. fail to teach “a thickness of the curved base of the stereoscopic lens along a direction perpendicular to a main plane extension direction of the curved base continually increases from a center of the stereoscopic lens increases to a distal side of the curved base”. However, examiner respectfully disagrees. In Paragraph 7, Tan et al. teaches “a focal length of each concave lens gradually decreases as a distance between the concave lens and the vertical symmetry axis increases.” In Paragraph 36, and Equation 3, Tan et al. clearly lays out an inverse relationship between lens thickness and focal length. In Paragraph 39, Tan et al. teaches “In the above basic formulas of the optical system, a represents the object distance, b represents the image distance, f represents the focal length of the concave lens, r represents the curvature radius of the concave lens, n represents the refractive index of the concave lens, h represents the arch height of the concave lens, d represents the thickness of the thinnest portion of the concave lens, and p represents the aperture of the concave lens (i.e., the diameter of the cross section of the concave lens).” In Paragraph 41, Tan et al. teaches “From the above basic formulas of the optical system, it can be seen that when the object distance a is constant, the concave lenses with different focal lengths f can correspond to different image distances b. Based on this property, the focal lengths f of the concave lenses 210 in the concave lens array 200 can be set as shown in FIGS. 1a and 1b: the focal length f of each concave lens 210 decreases in accordance with the increase of the distance between the concave lens 210 and the symmetry axis.” In Paragraph 47, Tan et al. teaches “Further, in the virtual curved surface display panel provided by the embodiment of the present invention, according to the above formula (2), it can be understood that different curvature radii r correspond to different focal lengths f. In order to make the spherical concave lenses have different focal lengths f, it is necessary to set the curvature radii of the spherical concave lenses." It is abundantly clear as explained above, that the focal length of the lenses disposed in the curved panel decreases as the lens is further from the center of the overall panel, and based on the inverse relationship of the thickness to the focal length, the thickness of the respective lenses must also gradually increase as the lens is disposed further from the center.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20160077348 A1) in view of Ohbitsu (US 20140152556 A1)  and further in view of Tan et al. (US 20180231812 A1).
Regarding Claim 1, Kang teaches display device (Abstract) comprising:
 a display panel comprising a plurality of pixels each including a light emitting layer (Paragraph 54); 
and a stereoscopic lens comprising a curved base disposed on a surface of the display panel with a predetermined radius of curvature (Paragraphs 40-41), and 
a plurality of lenses disposed on the curved base, wherein the stereoscopic lens is adjustable along the curvature (Paragraphs 40-41).
Kang, however, does not explicitly teach a plurality of lenses each having a convex shape and disposed on the curved base and inclined from a side of the display panel; and wherein a thickness of the curved base of the stereoscopic lens along a direction perpendicular to a main plane extension direction of the curved base continually increases from a center of the stereoscopic lens increases to a distal side of the curved base. 
Ohbitsu, however, teaches a plurality of lenses each having a convex shape and disposed on the curved base and inclined from a side of the display panel (Figure 1; Figure 14; Paragraphs 76-84).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang, in order to include the inclined lens arrangement as in Ohbitsu as shown above, in order so right and left eyes are allowed to recognize different images without dedicated glasses (See Ohbitsu Paragraph 13).
However, neither of Kang and Ohbitsu explicitly teach that wherein a thickness of the curved base of the stereoscopic lens along a direction perpendicular to a main plane extension direction of the curved base continually increases from a center of the stereoscopic lens increases to a distal side of the curved base.
Tan et al., however, teaches that a thickness of the curved base of the stereoscopic lens along a direction perpendicular to a main plane extension direction of the curved base continually increases from a center of the stereoscopic lens increases to a distal side of the curved base (Paragraphs 31-47).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang and Ohbitsu, in order to include the variable thickness on the stereoscopic lens as in Tan et al. as shown above, in order to provide the user with a comfortable visual experience, realistic sense of immediacy, and good immersion effect (See Tan et al. Paragraph 3).
Regarding Claim 2, Kang, Ohbitsu, and Tan et al. teach the display device of claim 1, however neither of Kang, and Ohbitsu explicitly teach wherein a radius of surface curvature of each of the plurality of lenses increases as a distance from the center of the stereoscopic lens increases.  
Tan et al., however, teaches that a radius of surface curvature of each of the plurality of lenses increases as a distance from the center of the stereoscopic lens increases (Paragraphs 31-47).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang and Ohbitsu, in order to include the variable lenses on the stereoscopic lens sheet as in Tan et al. as shown above, in order to provide the user with a comfortable visual experience, realistic sense of immediacy, and good immersion effect (See Tan et al. Paragraph 3).
Regarding Claim 3, Kang, Ohbitsu, and Tan et al. teach the display device of claim 1, however neither of Kang, and Ohbitsu explicitly teach wherein a thickness of each of the plurality of lenses decreases as a distance from the center of the stereoscopic lens increases.  
Tan et al., however, teaches that a thickness of each of the plurality of lenses decreases as a distance from the center of the stereoscopic lens increases. (Paragraphs 31-47).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang and Ohbitsu, in order to include the variable lenses on the stereoscopic lens sheet as in Tan et al. as shown above, in order to provide the user with a comfortable visual experience, realistic sense of immediacy, and good immersion effect (See Tan et al. Paragraph 3).
Regarding Claim 4, Kang, Ohbitsu, and Tan et al. teach the display device of claim 1, however, Kang does not explicitly teach that the distance between the light emitting layer and each of the plurality of lenses increases as a distance from a center of the display panel increases.  
Ohbitsu, however, teaches that the distance between the light emitting layer and each of the plurality of lenses increases as a distance from a center of the display panel increases (Figures 21 and 22; Paragraphs 213-214).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang, in order to include the inclined lens arrangement as in Ohbitsu as shown above, in order so right and left eyes are allowed to recognize different images without dedicated glasses (See Ohbitsu Paragraph 13).
Regarding Claim 5, Kang, Ohbitsu, and Tan et al. teach the display device of claim 1, Kang further teaches wherein video areas of each of the plurality of lenses are overlapped each other, and wherein a width of video areas of each of the plurality of lenses is reduced as a distance from the center of the stereoscopic lens increases (Paragraphs 40-41).  
Regarding Claim 6, Kang, Ohbitsu, and Tan et al. teach the display device of claim 1, however neither of Kang, and Ohbitsu explicitly teach wherein the thickness of the curved base of the stereoscopic lens is determined based on a refractive index of the curved base, a refractive index between the light emitting layer and the curved base, a distance between the light emitting layer and the curved base, a refractive index of the plurality of lenses, a thickness of each of the plurality of lenses, and an object distance of each of the plurality of lenses.
Tan et al., however, teaches that the thickness of the curved base of the stereoscopic lens is determined based on a refractive index of the curved base, a refractive index between the light emitting layer and the curved base, a distance between the light emitting layer and the curved base, a refractive index of the plurality of lenses, a thickness of each of the plurality of lenses, and an object distance of each of the plurality of lenses (Paragraphs 31-47).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang and Ohbitsu, in order to include the variable lenses on the stereoscopic lens sheet as in Tan et al. as shown above, in order to provide the user with a comfortable visual experience, realistic sense of immediacy, and good immersion effect (See Tan et al. Paragraph 3).
Regarding Claim 8, Kang, Ohbitsu, and Tan et al. teach the display device of claim 1, however neither of Kang, and Ohbitsu explicitly teach wherein a thickness of each of the plurality of lenses is determined based on a radius of surface curvature of each of the plurality of lenses and a lens pitch.
Tan et al., however, teaches that a thickness of each of the plurality of lenses is determined based on a radius of surface curvature of each of the plurality of lenses and a lens pitch (Paragraphs 31-47).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang and Ohbitsu, in order to include the variable lenses on the stereoscopic lens sheet as in Tan et al. as shown above, in order to provide the user with a comfortable visual experience, realistic sense of immediacy, and good immersion effect (See Tan et al. Paragraph 3).
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483